UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 19-6519


DAVID MEYERS,

                    Plaintiff - Appellant,

             v.

M. L. COUNTS; J. KISER; A. GALIHAR; W. SWINEY; GLEN E. CONRAD;
GAIL JONES; KEITH DAWKINS; MARCUS ELAM; PAUL HAYNES;
UNKNOWN OFFICERS; C. DUDLEY; ROBERT STEWART BALLOU, U.S.
Magistrate Judge; JAMES JONES, U.S. Judge; J. BENTLEY; F. STANLEY; K.
COUNTS; L. MULLINS; J. FANNIN; GERALDINE BAKER, Treatment
Supervisor; T. DORTON,

                    Defendants - Appellees.



Appeal from the United States District Court for the Western District of Virginia, at
Roanoke. Michael F. Urbanski, Chief District Judge. (7:18-cv-00502-MFU)


Submitted: November 8, 2019                                 Decided: November 14, 2019


Before NIEMEYER, MOTZ, and KING, Circuit Judges.


Affirmed in part and dismissed in part by unpublished per curiam opinion.


David Meyers, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       David Meyers, a Virginia inmate and three-striker, appeals the district court’s orders

denying his postjudgment motions to seal. Regarding the January 11, 2019, order, we have

reviewed the record and find no abuse of discretion. See Nixon v. Warner Communications,

Inc., 435 U.S. 589, 599 (1978) (stating standard of review); In re Application & Affidavit

for a Search Warrant, 923 F.2d 324, 326 (4th Cir. 1991) (same). Accordingly, we affirm

in part.

       Regarding the January 31, 2019, order, we dismiss the appeal for lack of

jurisdiction. When the United States or its officer or agency is a party, the notice of appeal

must be filed no more than 60 days after the entry of the district court’s final judgment or

order, Fed. R. App. P. 4(a)(1)(B), unless the district court extends the appeal period under

Fed. R. App. P. 4(a)(5), or reopens the appeal period under Fed. R. App. P. 4(a)(6). “[T]he

timely filing of a notice of appeal in a civil case is a jurisdictional requirement.” Bowles v.

Russell, 551 U.S. 205, 214 (2007).

       Moreover, pursuant to Fed. R. App. P. 3(c)(1)(B), a notice of appeal must specify

the judgment or order being appealed. We construe this rule liberally, “asking whether the

putative appellant has manifested the intent to appeal a specific judgment or order and

whether the affected party had notice and an opportunity fully to brief the issue.”

Jackson v. Lightsey, 775 F.3d 170, 176 (4th Cir. 2014). Because the dictates of Rule 3 are

jurisdictional, each requirement must be satisfied as a prerequisite to appellate review.

Smith v. Barry, 502 U.S. 244, 248 (1992).



                                              2
       The district court entered its order on January 31, 2019. Meyers filed the notice of

appeal on June 11, 2019. * The notice did not indicate the order or judgment being appealed.

Because the notice of appeal was untimely and it did not designate the order or judgment

being appealed, we dismiss the appeal in part.

       Accordingly, we affirm in part and dismiss in part. We dispense with oral argument

because the facts and legal contentions are adequately presented in the materials before this

court and argument would not aid the decisional process.

                                                                     AFFIRMED IN PART,
                                                                     DISMISSED IN PART




       *
        For the purpose of this appeal, we assume that the June 11, 2019, is the earliest
date Meyers could have delivered the notice to prison officials for mailing to the court.
Fed. R. App. P. 4(c)(1); Houston v. Lack, 487 U.S. 266, 276 (1988).



                                             3